UN|TED STATES D|STRICT COURT/SOUTHERN DlSTR[CT OF NEW Atlol'ney! THE MARKS LAVV FlRM, P.C.
YORK

 

GRAC|ELA BRETSCHNE|DER DONCOUSE

P|alntiff(s)
|ndex # 1 :18-CV-05539-PAE-KNF
- against -

Purchased December 10, 2018
PQ NEWVORK, lNC. D/B/A LE PAIN QUOT|D|EN, ETANO

Defendant(s)
AFF|DAV|T OF SERV|CE

 

STATE OF NEW YORKZ COUNTY OF NEWYORK SS:

STEVEN C. AVERY BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A PARTY TO TH|S ACT|ON, OVER THE
AGE OF E|GHTEEN YEARS AND RES|DES lN THE STATE OF NEW ¥ORK.

That on December 24, 2018 at 11100 AlVl at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS AND F|RST AMENDED COMPLA|NT; ClV!L COVER SHEET on HERO|C MULT|PL|ER LL.C
therein namedl

SECRETARY a Domestio L|M|TED L|AB|L|TY CO|V|PANY by delivering two true copies to SUE ZOUKY, LEGAL CLERK

OF STATE personal|y, deponent knew said L|M|TED LlAB|l_lTY CON|PANY so served to be the L|M|TED LlAB|L|TY
COMPANY described in said summons as said Defendant and knew said individual to be AUTHOR|ZED to accept
thereof.

Service upon the N.Y.S. Secretary of State under SECT|ON 303 OF THE L|M|TED L|AB|L|TY COMPANY LAW and tendering the
required fee.

Deponent further states that he describes the person actually served as follows:

Sex Sl<in Co|or Hair Co|or Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WH|TE BLONDE 55 5'1 150

 

 

 

 

 

 

 

 

  

JosEPH KN|G T RALPH J MULLEN leETrA BREWER
Noiary Public, , Notary Public, state of New Yorl< Notary Public, state or New York STE\/EN C. AVERY
No. 01 KN617 241 g _\ No. 01Mu6238632 No.4949206

Qualltied ln ` - Qualitied in New York County Qualifled in Bronx County

Commission xpires November 26, 20..19 Commission Expires April 11.2019 Commission Expires Apri| 3. 2019 [nvgice #; 708892
UN!TED PROCESS SERV|CE, iNC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY ‘|OOOT - (2'12) 619-0728 NYCDCA#1102045

